Citation Nr: 1220250	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  11-18 209	)	DATE
	)
	)


THE ISSUE

Whether a February 17, 2009, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for diabetes mellitus type 2 to include as due to exposure to herbicides should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  John B. Wells, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a February 17, 2009, Board decision that denied entitlement to service connection for diabetes mellitus type 2 to include as due to exposure to herbicides.


FINDINGS OF FACT

1.  In a February 17, 2009, decision, the Board denied the Veteran's claim of entitlement to service connection for diabetes mellitus type 2 to include as due to exposure to herbicides.

2.  The correct facts, as they were known at the time of the February 17, 2009, decision were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.


CONCLUSION OF LAW

The February 17, 2009, Board decision denying entitlement to service connection for diabetes mellitus type 2 to include as due to exposure to herbicides, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In a February 2009 decision the Board denied entitlement to service connection for diabetes mellitus type 2 to include as due to exposure to herbicides on the basis that the preponderance of the evidence supported the conclusion that the Veteran did not set foot in Vietnam and that the preponderance of the evidence supported the conclusion that the Veteran's diabetes mellitus type 2 was not related to his active service.  

In making these findings the Board determined that although the Veteran was diagnosed with insulin-dependent diabetes mellitus, there was no evidence of diabetes mellitus in service, and other than the Veterans statements there was no evidence that the Veteran or anyone other than the commanding officer of his ship left the ship at any point or any supplies were loaded during the period the ship was docked.  The Board, therefore, denied the Veteran's claim pursuant to the law then in effect.  

The Veteran alleges CUE in the Board's February 17, 2009, decision, on the basis that the Board failed to apply the correct law, including the relevant provisions of the M21-1MR Manual then in effect.  In addition, the Veteran alleges that the Board committed CUE in failing to grant entitlement to service connection based upon the Veteran's ship's anchorage in Nha Trang and by failing to find that service in the territorial waters of the Republic of Vietnam constitutes service in the Republic of Vietnam.

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2011).  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2011).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

The Board notes that the Court has held that, in the context of an application to reopen, CUE requires that the result of the decision be manifestly different but for the error meaning that a finding of service connection would have to have been required.  See Crippen v. Brown, 9 Vet. App. 412, 422 (1996). 

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).

At the time of the February 2009, Board decision, the law and regulations governing claims of entitlement to service connection including entitlement to service connection on a presumptive basis based upon exposure to herbicides were the same as they are now, with the exception of the M21-1MR Manual.  In the February 2009 decision, the Board stated the law and regulations then in effect.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R.  § 3.303(d) (2008).  For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2008).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2008).

Whenever the Secretary of the Department of Veteran Affairs determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for purposes of service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  The Secretary has determined that the credible evidence against an association between herbicide exposure and diabetes mellitus type 2 is outweighed by the credible evidence for such an association, and has determined that a positive association does exist.  See 72 F.R. 32402 (June 12, 2007).

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also must determine whether the claimant has presented evidence linking his current disability to his active service under  38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008).

As the Board noted in the February 17, 2009, decision, although the post service treatment records show that the Veteran was diagnosed with insulin-dependent diabetes mellitus, the preponderance of the evidence supported a conclusion that the Veteran did not set foot in Vietnam and the preponderance of the evidence supported a conclusion that the Veteran's diabetes mellitus type 2 was not related to his active duty service.  

The Board noted that although the Veteran's personnel records indicate that he received the Vietnam Service Medal, there was no indication in any official record that he ever served in-country, or set foot in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

The Board notes that review of the change lists, Transmittal Sheets, and amendments to the M21-1MR Manual reveal that the provision identified by the Veteran as granting the presumption of exposure to herbicides when evidence showed a ship docked to the shores of the Republic of Vietnam; operated temporarily on the Republic of Vietnam inland waterways; evidence places the Veteran aboard the ship at the time the ship docked to the shore or operated on the inland waterways, and; if the ship docked to the shore, the Veteran states that he/she went ashore after the ship docked was added to the Manual in July 2009, after the issuance of the Board decision in February 2009.  In addition, the Board notes that in a statement submitted by the Veteran in January 2006 the Veteran reported that the Adjudication Manual M-21 Chapter 5, subchapter II 5.10 defined Service in Vietnam to include service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.

The Board notes that the Veteran has alleged CUE in the February 17, 2009, Board decision based upon a failure to properly apply the provisions of the M21-1MR Manual in regard to the Veteran's ships reported anchorages.  As the provisions of the M21-1MR Manual, at the time of the February 17, 2009, Board decision, did not include the section identified by the Veteran as affording a presumption of exposure to herbicides solely based upon the ship's anchorage, and the Board determined in February 2009 that the preponderance of the evidence was against a finding that the Veteran set foot in the Republic of Vietnam, the Board finds that the Veteran has not established that the law that existed when that decision was incorrectly applied.  

The Veteran alleges that the Board committed CUE in its February 17, 2009, decision in failing to find that service in territorial waters constituted service in the Republic of Vietnam.  The Veteran further submits argument and evidence to support the claim of CUE, including a United States Department of State Bureau of Intelligence and Research paper entitled Limits in the Sea, a journal article entitled Present-Day State of Coral Reefs of Nha Trang Bay (Southern Vietnam) and Possible Reasons for Disturbance of Habitats of Scleractinian Corals, and affidavits in support of the Veteran's claim.  Initially, the Board notes that in February 2009, as it is currently, service in the Republic of Vietnam was defined as service in the Republic of Vietnam or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam for the purposes of affording the presumption of exposure to herbicides.  Additionally, the Board notes that it is beyond the scope of a claim for CUE to consider argument and evidence that was not of record at the time of the prior decision.  See 38 C.F.R. § 20.1403(b)(1).

Therefore, as the Veteran has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different, the Board concludes that there was no CUE in the February 17, 2009, Board decision denying entitlement to service connection for diabetes mellitus type 2 to include as due to exposure to herbicides.


ORDER

The Veteran's motion to revise or reverse the February 17, 2009, Board decision that denied his claim of entitlement to service connection for diabetes mellitus type 2 to include as due to exposure to herbicides, is denied.


                       ____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



